DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments made to claims 12, 15, and 20 obviate the rejections made of these claims under 35 USC 112(b).  These rejections have been withdrawn.
The amendment made to claim 20 changing the dependency of the claim to claim 12 obviates the rejection made of this claim under 35 USC 112(d).  This rejection has been withdrawn.
Applicant's arguments filed March 10, 2021 regarding the rejection of the claims under 35 USC 103 have been fully considered but they are not persuasive.
	The main thrust of applicant’s arguments, found starting on page 10 of the remarks, focuses on the added limitation to claims 1 and 12 that prior art fails to teach the added limitation “such that the electromagnetic radiation is getting in contact with the dosage form to be monitored”.  While the examiner agrees, as indicated on page 12 of the remarks, that Svanbäck fails to teach the part of the limitation of supplying electromagnetic radiation from a sensor head of a monitoring apparatus to the at least partially solid dosage form in the dissolution apparatus with an electromagnetic radiation supply element that extends through the opening into the dissolution apparatus (the examiner notes that Crist is used to teach this limitation as well be discussed below), the examiner disagrees with applicant that Svanbäck fails to teach the limitation “such that the electromagnetic radiation is getting in contact with the dosage form to be monitored”.
produced by waves interacting with the sample)” (emphasis added).  As a result, Svanbäck clearly teaches that interferometery, one of the imaging modalities used to obtain information on deformation of the particle as it dissolves, requires light to come into contact with the sample.  
Even so, even without the explicit teaching from Svanbäck, light would have to come into contact with the sample in order for an optical measurement to take place.  For example, when looking at Svanbäck alone, even if light has to pass through imaging window 28 (such as seen in Fig. 2B) prior to reaching the sample, the light must come into contact with the sample in some way.  Otherwise, any sort of optical analysis could not be performed, as no light would be captured by the imaging sensor that contains information about the sample.  
Regarding the remainder of applicant’s remarks, on page 12, applicant discusses that Markl, because Markl fails to disclose a dissolution chamber, Markl fails to teach the introduction of electromagnetic radiation supplied from an electromagnetic radiation supply element through an opening of a flow cell into a dissolution apparatus such that the electromagnetic radiation is getting in contact with the dosage form to be monitored.  While the examiner agrees with this statement, it is not persuasive in terms of overcoming the rejection, as 
Finally, applicant argues that Crist does not teach that the electromagnetic radiation is directly delivered to the partially solid dosage form as seen on pages 12-13 of the remarks.  However, as Svanbäck is being relied on to deliver the radiation to the partially solid dosage form as discussed above, and as Crist is only relied upon to teach placing a probe directly inside the dissolution apparatus and medium, arguing that Crist does not teach that the electromagnetic radiation is directly delivered to the partially solid dosage form is not persuasive in terms of overcoming the rejection.
In summary, Svanbäck, in paragraph 0098, teaches the added limitation of having the electromagnetic radiation getting in contact with the partially solid dosage form to be monitored.  Markl and Crist, as discussed below and as relied upon in the previous Office action, are used to teach, and therefore render obvious, other aspects of the claimed invention.  Accordingly, the examiner does not find applicant’s remarks persuasive to overcome the rejection of claims 1 and 12, and any claim that depends therefrom, under 35 USC 103, and the rejection is maintained as set forth below.
Claim Interpretation
The 35 USC 112(f) interpretations made in the Office actions mailed April 24, 2020 and October 14, 2020 are maintained herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Svanbäck (2018/0231446) in view of Markl et al (2014/0322429) and in further view of Crist et al (2009/0185187).
	Regarding claim 1, Svanbäck (Fig. 1) discloses a method of monitoring a property of a dissolution of an at least partially solid dosage form during a dissolution process, the method comprising placing the at least partially solid dosage form in a dissolution apparatus comprising a flow through cell (see Figures 2-3); at least partially dissolving (see steps 104-106 in Figure 1C and paragraph 0056) the partially solid dosage form (the dosage form is disclosed by paragraph 0082, which states, “In particular, the particles can be chemical, biological or biochemical, of which pharmaceutical substances or candidates for pharmaceutical substances are probably most interacting with the sample” (emphasis added), this means that the electromagnetic radiation in Svanbäck gets in contact with the partially solid dosage form to be monitored); and during the dissolution of the partially solid dosage form (see paragraph 0110, as an example), simultaneously monitoring using imaging device 16 the property of the dissolution of the dosage form in progress (see paragraphs 0049, 0050, and steps 108-112 in Figure 1C along with paragraph 0056) by interferometry (see paragraph 0098).
	Svanbäck, however, fails to disclose that the dissolution is monitored specifically by low coherence interferometry, and that the flow through cell has an opening through which the radiation supply element extends into the dissolution apparatus.
	Markl (Fig. 2) discloses a device 200 where a low coherence interferometer (see paragraph 0088) is used to measure the coating 104 of a solid dosage form 102 while the coating is applied to the dosage (see Markl abstract and paragraphs 0088-0091).  Additionally, Crist (Fig. 2) discloses a device for performing optical measurement as part of a dissolution test apparatus.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the genus of interferometry claimed by Svanbäck for imaging the dosage in a dissolution medium with the low coherence interferometry process claimed by Markl, and to perform this imaging inside the dissolution apparatus as per Crist, the motivation being that using low coherence interferometry will allow for monitoring a property of the coating without harming or destroying the coating (see paragraph 0017 of Markl), while having this monitoring take place directly inside the dissolution apparatus will allow for absorption measurements to be directly taken in situ rather than being taken outside the dissolution apparatus (see paragraph 0008 of Crist), thereby improving accuracy and efficiency of the measurement.  This can be readily applied to measuring a dosage while it is being dissolved rather than coated as the low coherence interferometry measurement is non-destructive, meaning the coating will not be impacted by its monitoring, only by the dissolution medium in which it has been placed, allowing for accurate monitoring of the dissolution.
	As for claim 2, Markl further discloses that the low coherence interferometry comprises either white light interferometer or optical coherence tomography (see paragraph 0025).
	As for claim 3, Svanbäck discloses that the images obtained by the interferometer are analyzed to determine the dissolution property desired (see paragraph 0102).

	As for claim 5, Svanbäck discloses that the particles can be pharmaceutical substances or candidates for pharmaceutical substances (see paragraph 0082); Markl discloses that the dosage form can be, among other options, a tablet (see paragraphs 0009 and 0105).
	As for claim 6, Svanbäck further discloses that the property of the dissolution is monitored in a contactless manner (see paragraph 0098 – interferometry is a contactless form of measurement).
	As for claim 7, Svanbäck discloses that the information indicative of the property is detected and continuously in time (see paragraph 0110, which states that the data analysis is carried out in real time as dissolution and imaging proceeds).
 	As for claim 8, Svanbäck discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the monitoring is conducted in the framework of an at least partially solid dosage form manufacturing process of monitoring manufacturing quality.
	Markl, however, discloses that the monitoring of the coating process of the dosage form using low coherence interferometry can be performed during the coating process itself (see Markl abstract).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the process of Svanbäck as part of a manufacturing process as per Markl, the motivation being Markl teaches that “a process forming the coating may be performed more efficiently is a property of the coating is monitored during the coating process” (see paragraph 0016).  This rationale applies equally well to performing monitoring during a dissolution process, as manufacturing of the dosage can be adjusted 
	As for claim 9, Svanbäck discloses that the monitoring is conducted while the at least partially solid dosage form is changing a dosage form constitution (see paragraph 0056 and Fig. 1C), and wherein the monitoring is conducted by an in-line processes (the monitoring is an in-line process because the monitoring is performed while the dosage is in the dissolution medium).
	As for claim 11, Svanbäck discloses correlation of the monitored property of the dissolution with a pharmacokinetic characteristic (as suggested by paragraphs 0019 and 0021, for example).
	Regarding claim 12, Svanbäck (Fig. 1) discloses a device for dissolving a partially solid dosage form and monitoring a property of the dissolution of the partially solid dosage form during a dissolution process, the device comprising a dissolution apparatus 14 configured for at least partially dissolving the partially solid dosage form 10 (see paragraphs 0048, 0052, and 0056, and for the dosage form, see paragraph 0082, which states, “In particular, the particles can be chemical, biological or biochemical, of which pharmaceutical substances or candidates for pharmaceutical substances are probably most important, as decent dissolution rate and solubility is typically required from them”; additionally, the solid dosage form taught by Svanbäck is considered to be partially solid when addressing the claim, as applicant’s specification on page 2 sets forth that “the at least partially solid dosage form may be entirely solid”), wherein the device comprises a flow through cell (see Figs. 2 and 3); a monitoring apparatus 16 configured for monitoring the property of the dissolution of the partially solid dosage form during dissolving the partially solid dosage form by the dissolution apparatus (see paragraphs 0049, 0050, and steps 108-112 in Figure 1C along with paragraph 0056), wherein the monitoring apparatus is interacting with the sample” (emphasis added), this means that the electromagnetic radiation in Svanbäck gets in contact with the partially solid dosage form to be monitored).
	Svanbäck, however, fails to disclose that the dissolution is monitored specifically by low coherence interferometry, that the electromagnetic radiation supply element extends from the sensor head to the partially solid dosage form, and that the electromagnetic radiation supply element extends through an opening of the flow through cell into the dissolution apparatus.
	Markl (Fig. 2) discloses a device 200 where a low coherence interferometer (see paragraph 0088) is used to measure the coating 104 of a solid dosage form 102 while the coating is applied to the dosage (see Markl abstract and paragraphs 0088-0091).  Additionally, Crist (Fig. 2) discloses a device for performing optical measurement as part of a dissolution test apparatus.  Here, a probe 200 is inserted into vessel 206 such that the probe is submerged into the liquid dissolution medium 218.  This vessel is fitted with a cover 210 that has an opening formed by fitting 220 into which the probe is placed.  Light from source 274 is emitted into the probe, where it then exits the probe at optical-transmitting boundary 250.  Light that is changed by due 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the genus of interferometry claimed by Svanbäck for imaging the dosage in a dissolution medium with the low coherence interferometry process claimed by Markl and to perform this imaging inside the dissolution apparatus as per Crist, the motivation being that using low coherence interferometry will allow for monitoring a property of the coating without harming or destroying the coating (see paragraph 0017 of Markl), while having this monitoring take place directly inside the dissolution apparatus will allow for absorption measurements to be directly taken in situ rather than being taken outside the dissolution apparatus (see paragraph 0008 of Crist), thereby improving accuracy and efficiency of the measurement.  Such a measurement can be readily applied to measuring a dosage while it is being dissolved rather than coated as the low coherence interferometry measurement is non-destructive, meaning the coating will not be impacted by its monitoring, only by the dissolution medium in which it has been placed, allowing for accurate monitoring of the dissolution.
	As for claim 13, Svanbäck further discloses that at least a part of the monitoring apparatus is located so as to have insight in an interior of the dissolution apparatus (see Fig. 1B, elements 22 and 28 in Figure 2B, and paragraphs 0049, 0052, and 0087), the interior accommodating the partially solid dosage form to be dissolved (see Fig. 1B) and comprising a volume in which the dissolving of the partially solid dosage form occurs (see paragraph 0083).
	As for claim 14, as both Svanbäck (paragraph 0098) and Markl (paragraphs 0088-0091) disclose interferometric imaging of the partially solid dosage form, both disclosures meet the limitation of the claim that the monitoring apparatus and the dissolution apparatus are configured 
	As for claim 15, the combined device, as per Svanbäck, discloses a dissolution apparatus as set forth above regarding claim 12, but fails to disclose that the apparatus comprises at least one of the group set forth in the claim.
	However, Crist, in the optical measurement device as part of a dissolution apparatus, discloses that USP-type apparatus such as stirring paddles, baskets, nets, and cylinders can be used as the dissolution apparatus (see paragraph 0031).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dissolution apparatus of the combined device be, for example, a basket apparatus or a paddle apparatus as taught by Crist, the motivation being that the variety of dissolution apparatus disclosed by Crist would be functionally equivalent to each other for performing dissolution of a sample, and as a result, one having ordinary skill in the art would find it obvious to substitute one type of dissolution apparatus for another without introducing any unexpected results.  
	As for claim 16, Svanbäck further discloses that the medium in which the partially solid dosage form is dissolved during the dissolution process is typically water or water-based, such as a biolrelevant medium (see paragraph 0083).
	As for claim 20, Svanbäck further discloses that the flow through cell has an inner diameter at an accommodation position in a range between 8 mm to 16 mm (see paragraph 0089). 

	As for claim 23, Svanbäck further discloses that the device comprises a control unit 17 that directs the dissolution apparatus to at least partially dissolve the partially solid dosage form, and during the dissolution, simultaneously direct the monitoring apparatus to monitor the property of the dissolution of the partially solid dosage form in progress by low coherence interferometry (see paragraph 0050, along with the discussion above regarding claim 12).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 30, 2021